Citation Nr: 0706879	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-22 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945, and from January 1946 to February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO granted an increased rating 
of 10 percent for service-connected bilateral hearing loss, 
effective from October 21, 2004

In December 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the Montgomery RO.  During the hearing, the 
veteran filed a Motion to Advance on the Docket.  Good or 
sufficient cause having been shown, the motion to advance on 
the Board's docket was granted in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in this case seeks an increased rating for 
service-connected bilateral hearing loss.  In pertinent part, 
he has argued that current manifestations of his hearing loss 
disability are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 10 percent evaluation, which is currently 
assigned.  

A review of the veteran's file reflects that he last 
underwent a VA audiometric examination for compensation 
purposes in 2004.  In that examination report, the veteran's 
hearing loss was manifested at Level IV in both ears.  During 
the December 2006 hearing, the veteran asserted that the RO 
failed to accurately assess the veteran's hearing loss 
disability based on these findings.  He also testified that 
his hearing loss disability has grown more severe since his 
2004 examination.

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
beneficial prior to a final adjudication of the veteran's 
claim for an increased rating.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.   The veteran should then be afforded a 
new VA audiometric examination in order to 
more accurately determine the current 
severity of disability due to his service-
connected hearing loss in both the right 
and left ears.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.  

2.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected bilateral 
defective hearing.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


